                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LOYDALE KIRVEN, and
ESTEVEN GARCIA,

               Plaintiffs,

vs.                                                   No. CV 19-00322 MV/KRS

SANTA ROSA DEPARTMENT OF
CORRECTIONS, et al.,

               Defendants.

                                  ORDER TO SHOW CAUSE

       This matter is before the Court sua sponte. The record reflects that certain mailings to

Plaintiff Esteven Garcia were returned as undelivered (see Doc. 5, 6, 7). It appears that Plaintiff

Garcia has been transferred or released from custody without advising the Court of his new

address, as required by D.N.M. LR-Civ. 83.6, thus severing contact with the Court. Because

Plaintiff has failed to comply with the Court’s local rules, he will be required to show cause why

this action should not be dismissed. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir.

1980) (“It is incumbent on litigants, even those proceeding pro se, to follow the federal rules of

procedure. . . The same is true of simple, nonburdensome local rules . . ..” (citation omitted)).

Failure to comply with this Order may result in dismissal without further notice.

       IT IS THEREFORE ORDERED that, within thirty (30) days from entry of this Order,

Plaintiff Esteven Garcia shall notify the Clerk in writing of his current address or otherwise show

cause why this action should not be dismissed.



                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
